                  CASE 0:20-cv-01720-NEB-BRT Doc. 6 Filed 09/18/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA


JON Q. WRIGHT,

                              PLAINTIFF,
                                                       CASE NO. 0:20-cv-01720-NEB-BRT
                V.

FRANKIE’S MARINE, LLC


                              DEFENDANT.



                     NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE



                Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Jon Q. Wright, by and through

counsel, hereby voluntarily dismisses with prejudice the above-captioned matter against

Frankie’s Marine, LLC. Each party is to bear its own attorney fees and costs.



DATE: September 18, 2020                                  s/ Eric H. Chadwick
                                                          Eric H. Chadwick (#248,769)
                                                          DeWitt LLP
                                                          2100 AT&T Tower
                                                          900 S. Marquette Avenue
                                                          Minneapolis, MN 55402
                                                          Telephone: (612) 305-1426
                                                          Email: ehc@dewittllp.com

                                                          ATTORNEY FOR PLAINTIFF




{11721731.1 }
